Labauve, J.
The defendant is sued as endorser of a note, executed by D. Donavon, for $450, dated 6th February, 1861, payable on the 1st of May of same year, bearing interest at eight per cent, per annum from maturity till paid.
The defendant first filed an exception, which was overruled, and lie then filed a general denial.
We considered the exception waived in this Court, as our attention has not been called to it.
Judgment was rendered below in favor of plaintiffs, and the defendant appealed.
The defendant and appellant has suggested in this Court that the Second District Court, wherein this suit was instituted, had no jurisdiction in this case, tho said Court being alone for probate affairs.
*161Wo are referred to tho statutes of I860, p. 81, \ 8, whore it is enacted : “That tlio ¡Second District Court for the. parish and city oí Now Orleans, filial! bo slridty a probato court, and .shall have exclusive jurisdiction only of all successions anil probate causes, and all appointments that may bp necessary in tho course oí administration of ('.states, ¡ill matters relative to minors, to persons interdicted and to absentees, or in which they are inierested, shall bo made and carried on in said Court.”
Wo arc of opinion, in passing the act constituting tho six District Courts of Now Orleans, it was the intention of tho lawgiver to restrict tho jurisdiction of the said ¡Second District Court to probate matters ¡done, and which are clearly enumerated, thereby excluding all other matters, indusio units <’s! (vetusto alteráis; otherwise that- Court would have been incumbered with so many other matters, that it would have become a Court of general jurisdiction, instead of being of s/rid probato jurisdiction:
Although tho exception was not made below, it must prevail. The Court had no jurisdiction rulionn m'l/erire.
""" It is therefore ordered, adjudged and decreed, that the judgment of the District Court ho annulled and avoided ; and it is further ordered aud decreed, that tho suit bo dismissed, ¡it tho costs of tho plaintiffs and appellees in both Courts.